DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 6/24/2021.
Claims 1-12 are currently pending and have been examined.
Effective Filling Date: 6/26/2020.
The Information Disclosure Statements filed 1/10/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 63/044,798, filed on 6/26/2020.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because Applicant has submitted a drawing that does not comply with applicable regulations. In Figures 3-5, 7-11, 13-15, and 17-37, the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1, limitation “wherein the issue management module is configured to track or monitor…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language track or monitor without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim elements “wherein the issue management module is configured to track or monitor…” in claim 1 is limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Specifically, the Specification has not provided any structural equivalents for the means for language or tied the use of any structural equivalents to the claimed functions.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “wherein the issue management module is configured to track or monitor…” of claim 1 is limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification does not provide a close-ended list of what structural equivalents correspond to the means for language.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
claims 5 and 6 recite “…to access an issue form” which is found to be indefinite. It is unclear whether if “issue form” is the same “issue form” previously recited in claim 1, or anther/different “issue form.” For the purpose of compact prosecution, the Examiner will interpret “an issue form” in claims 5 and 6 to be --the issue form--.  
Claims 2-12 depend from claim 1 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-12 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1 have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A method for managing one or more vendors and/or products, the method comprising the steps of:
causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more issue management modules;
receiving, by the processor of the enterprise system, a first input from a first client user, the first input comprising instructions to access an issue form;
receiving, by the processor of the enterprise system, data field information related to at least one of the vendor and the product; and
updating, in a memory of the enterprise system, at least one of vendor information and product information stored in association with the first client user, based on a subsequent input;
wherein the issue management module is configured to track or monitor unplanned or planned events that arise with a vendor.
The bolded portions of limitations above fall under “Certain Method of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG, as it is related to commercial interactions of business relations between vendors and customers. Under the broadest reasonable interpretation, other than the additional elements of “processor,” “enterprise system,” “one or more graphical user interface (GUIs),” “memory,” and “graphical user interface widget,”  the claim 1 recites a process that could be performed by a human, e.g., mentally or manually, without the use of a computer or any other machine. For example, person of enterprise/business, using pen and paper or via oral communication, could present a form of issue management, receive input from client for vendor information and product information to check/update with record to track any planned or unplanned event associated with a vendor. 
Accordingly, the claim recites an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “processor,” “enterprise system,” “one or more graphical user interface (GUIs),” “memory,” and “graphical user interface widget,” to display, receive, update, and track information.  The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least page 26 line 11 to page 31 and Fig. 39) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). 
That is, the limitations in [C]-[D] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitations [B]-[F]are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. For the same reason, these elements are not sufficient to provide an inventive concept. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations in [B]-[F] amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for providing vendor and agreement management. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" limitations) as WURC (see 2106.05(d)(II), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claims and thus are ineligible.
Dependent claims 2-12 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-4 and 7 recite additional descriptive information to the subsequent input comprises, which do not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5 and 6 recite additional descriptive information to the first input comprises, which do not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 8-10 and 12 recite steps for generating email communication based on trigger; receiving input and information via GUI widget; and accessing the enterprise system which are steps of applying instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.
Dependent claim 11 further recites additional information for the first client user, which does not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US 20170053329 A1). 
Claim 1, Bowers discloses a method for managing one or more vendors and/or products, the method comprising the steps of (Fig. 2, para. [0002], [0154], and Abstract: methods and systems are presented herein for managing contracts between a financial institution and its vendors, for preparation of associated vendor oversight reports, and for securing subscriptions for a financial institution/vendor relationship management system):
causing to display, by a processor of an enterprise system (para. [0356], processor), one or more graphical user interfaces (GUIs) associated with one or more issue management modules (Claim 1 and Para. [0008]: the method comprising the steps of: causing to display, by the processor of the enterprise system, one or more graphical user interfaces (GUIs) associated with the one or more vendor questionnaire modules. Para. [0160]: “the system may include one or more modules for executing, providing and/or causing to display one or more graphical user interfaces (GUIs) and/or widgets. The GUIs and/or widgets may include a vendor profile widgets for, among other things, managing vendor profiles; oversight grid widgets for, among other things, providing grid-based oversight of oversight requirements; task widgets for, among other things, managing tasks associated with oversight requirements; oversight management widgets for, among other things, managing tasks and oversight requirements associated with vendors and/or vendor products; document widgets for, among other things, managing documents associated with tasks; administrator widgets for, among other things, managing users; dashboard widgets for, among other things, managing outstanding tasks and vendor products associated with users; and reports widgets for, among other things, generating status, task and/or vendor reports.” );
receiving, by the processor of the enterprise system, a first input from a first client user, the first input comprising instructions to access an issue form (Para. [0008]: “receiving, by a processor of an enterprise system, a first input from a first client (e.g., said first client having been authorized to access the enterprise system, e.g., said first client one member of a network of subscribed clients), the first input comprising instructions to access a selected module of the one or more vendor questionnaire modules;” Para. [0025]: “upon selection of a listed vendor product by a user, to display details regarding the selected vendor product; (b) providing, by the processor, a second graphical user interface (e.g., upload widget) configured to facilitate uploading, by the user, of one or more contracts (and/or other documents) associated with the selected vendor product (e.g., for archival in the cloud, or other decentralized or centralized storage/archival server); (c) providing, by the processor, a third graphical user interface (e.g., guided exam prep workflow, series of widgets) configured to guide a user in preparation of a vendor oversight report associated with the selected vendor product (e.g., or associated with multiple products from a selected vendor);” which disclosing the user input/selecting vendor and product to provide vendor oversight report associated with the selected vendor product, which the office asserts to be a representation for issue form. Specifically, in para. [0012], [00261], and [0263] disclosing the inputting the custom data field input for the list of tasks for one or more oversight requirements);
receiving, by the processor of the enterprise system, data field information related to at least one of the vendor and the product (Para. [0014]: “the first input comprises instructions to access the send questionnaire module, and the subsequent input comprises a recipient vendor selection (e.g., an in-network, authorized, or otherwise registered vendor).” Para. [0025]: “(c) providing, by the processor, a third graphical user interface (e.g., guided exam prep workflow, series of widgets) configured to guide a user in preparation of a vendor oversight report associated with the selected vendor product (e.g., or associated with multiple products from a selected vendor);” Para. [0258]: “GUI and/or widget 2700 may also include drop down menus to filter vendors and/or vendor products”. Para[0261], “the multi-task GUI and/or widget of FIG. 28B is presented and/or displayed for an oversight requirement having two or more tasks. Using the multi-task functionality of FIG. 28B, the task information (e.g., due date, owner, products) may be input for each task of an oversight requirement associated with a vendor (or vendor product).” Para. [0265]: “Each task is associated with various data fields including a task type, description, vendor, product, owner, status and due date. The task data fields are shown in corresponding columns in the table 3050, though it should be understood that task data fields may be represented in different forms (e.g., rows) in the table. The task type indicates a category or classification of the type, such as a business continuity task or a policies task. The description field is a brief text summary of the task, including BCP, GLBA and red flag (which are described above in more detail with reference to Table 5). The vendor and product fields indicate the vendor and its product for which the task is to be completed. The product field may include one or more products associated with the vendor, or a link to those products.”); and
updating, in a memory of the enterprise system, at least one of vendor information and product information stored in association with the first client user, based on a subsequent input (para. [0008]: “updating, in a memory of the enterprise system, vendor questionnaire management information stored in association with the first client, based on the subsequent input.” Para. [0263]: “The requires oversight management input is used to receive an input indicating whether the task to be created requires oversight management. The select type input is used to receive the type of task (e.g., business continuity, policies). Selecting the submit button causes the custom data field inputs to be stored, and the custom data field to be added to the list of tasks for one or more oversight requirements.”;
wherein the issue management module is configured to track or monitor unplanned or planned events that arise with a vendor (Para. [0153]: “the system 100 provides guided workflow i) to manage contracts with a given vendor 104, to provide a guided workflow to assist the financial institution 102 to prepare for an compliance or contract audit examination, ii) to provide a rating system of the vendors 104 and their products and services, iii) to provide a risk-assessment rating-system for the vendors 104, and iv) to provide mechanisms for collaboration, the tracking of communication, and document storage.” Para. [0154]: “FIG. 2 is a block diagram of the example system 100 for managing contracts between the financial institution and its vendors in accordance with an embodiment of the invention. The system 100 may include a main dashboard 202 for managing actions associated with a given vendor 104 and to track such actions. The system 100 may include a vendor dashboard 204 to view and manage products and vendors associated with a given financial institution.” Para. [0265]: “The description field is a brief text summary of the task, including BCP, GLBA and red flag (which are described above in more detail with reference to Table 5). The vendor and product fields indicate the vendor and its product for which the task is to be completed. The product field may include one or more products associated with the vendor, or a link to those products. The owner field indicates the person and/or entity to whom the task is assigned or who must complete the task. The status field indicates the progress of the task at the time of displaying the table 3050. For example, the status field may be new, postponed or in progress. The due date indicates a date, time or the like on which the task is expected and/or required to be completed, if any.” Para. [0309]: “a user can use the Questionnaire Landing Page GUI to navigate a questionnaire process, e.g., navigate to a section where questionnaire templates can be built (4500A), questionnaires can be built and managed (4500B), questionnaires can be sent (4500C), and/or questionnaire responses from vendors can be tracked (4500D).” Which the system and method of Bower discloses the tracking and monitoring of unplanned or planed events that arise/associated with a vendor, such as task of compliance, contract audit examination, and/or questionnaires). 
Claim 3, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the subsequent input comprises custom data field information related to issue severity (Para. [0025]: “(d) displaying, by the processor, a graphical user interface widget configured to allow selection of a risk level associated with the selected vendor product, the widget configured such that selection of a risk level results in display, by the third graphical user interface, of a listing of suggested compliance documents for use in the preparation of the vendor oversight report, the listing of suggested compliance documents being associated with the selected risk level.” Para. [0169]: “the system 100 may present the end-user with a list of questions associated with the product. The questions may include a request for the vendor name, the product name, the product type, and a risk level. The risk level may be defined as low, medium, high, and undefined (as corresponding to the risk level 304). Alternatively, the risk level may be an input from the risk-assessment module 214.” Wherein the risk level represents issue severity).
Claim 4, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the subsequent input comprises custom data field information related to selectable form fields or custom form fields (Para. [0040]: “the method further comprises receiving, in a widget input via the vendor profile widget, custom data field information, the custom data field information including at least a label and answer format, and the updating the vendor management information comprises adding the custom data field information to at least a portion of the vendor profiles.” Para. [0263]: “The label input is used to receive text or the like to be associated with the custom data field to be added to the tasks associated with an oversight requirement. The answer format input is used to receive text or a selection of the type of answer to be received (e.g., checkbox, radio button). The requires oversight management input is used to receive an input indicating whether the task to be created requires oversight management. The select type input is used to receive the type of task (e.g., business continuity, policies). Selecting the submit button causes the custom data field inputs to be stored, and the custom data field to be added to the list of tasks for one or more oversight requirements.”).
Claim 5, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the first input comprises instructions to access an issue form via a questionnaire module or a vendor dashboard (Para. [0033]: “the method may include providing, by the processor, a graphical user interface configured to display one or more prompts for a user entry associated with a risk assessment of a given vendor product (e.g., wherein the given vendor product is related to at least one of Information Access, Operational and Financial Dependency, and Regulatory Exposure). The user entry may be in response to a set of questionnaires.” Para. [0232]: “the system 100 stores libraries of pre-defined questionnaires that the end-user can search. In some implementations, the libraries may be defined for a given financial institution. To this end, the libraries may be accessible to end-user associated with the financial institutions. Once a template questionnaire is selected and displayed, the system 100 may allow the end-user to add questions to the template questionnaires. The questionnaires are used to solicit a risk rating about an aspect of the product. The ratings may be aggregated to provide an aggregated risk rating for the product. The aggregated risk rating may be employed in the examination preparation and examination report.” Para. [0308] and [0343]-[-0344]: “FIG. 44 illustrates a Main Dashboard GUI according to an exemplary embodiment. In some implementations, the Main Dashboard GUI can comprise a tab 4400 to navigate to a questionnaire function.”). 
Claim 7, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the subsequent input comprises a request to display a manage issues graphical user interface (GUI) or an issue history GUI (Para. [0023]: “the method comprises providing, (e.g., via the vendor response GUI), status information of each sent questionnaire (e.g., sent, completed, in progress).” Which disclosing the request to provide and display GUI for the status of the questionnaire or issue. More specific example provided in para. [0261] and Figs. 28A-28B for providing and displaying task GUIs and/or widgets for adding oversight tasks, according to exemplary embodiments. FIG. 28A illustrates single task functionality (e.g., a task and/or GUI widget to add one task at a time). FIG. 28B, on the other hand, illustrates multi-task functionality. That is, for example, the multi-task GUI and/or widget of FIG. 28B is presented and/or displayed for an oversight requirement having two or more tasks. Using the multi-task functionality of FIG. 28B, the task information (e.g., due date, owner, products) may be input for each task of an oversight requirement associated with a vendor (or vendor product). In some example embodiments, multi-task functionality for adding oversight tasks is limited to certain types of oversight requirements (e.g., BCP, SCO 2, insurance certifications, information security review).) .
Claim 8, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the system is configured to generate and send one or more email communications upon receipt of one or more triggers (Para. [0352] and Table 6 disclosing the generating and sending one or more email communications upon receipt of one or more triggers). 
Claim 9, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the first input is received via a graphical user interface widget (Para. [0009], [0012], and [0249]: received via a graphical user interface widget).
Claim 10, Bowers discloses the method of claim 1. Bowers further discloses 
wherein the first client user has been authorized to access the enterprise system (Para. [0008]: said first client having been authorized to access the enterprise system).
Claim 11, Bowers discloses the method of claim 10. Bowers further discloses 
wherein the first client user comprises one member of a network of subscribed clients (Para. [0008]: said first client one member of a network of subscribed clients).
Claim 12, Bowers discloses the method of claim 1. Bowers further discloses 
wherein receiving by the processor of the enterprise system comprises receiving via a graphical user interface widget (Para. [0038]: “receiving, by a processor of an enterprise system, a first input from a first client device, the first input comprising first instructions to access one or more management widgets; causing to display, by the processor of the enterprise system, one or more graphical user interfaces associated with the one or more management widgets”. Para. [0161]: “data associated with vendors (e.g., vendor management information), which is used by the GUIs and/or widgets, may be stored in a memory of the system 100 or of a client computing device associated with the system 100. In some example embodiments, the system 100 is an enterprise system with which one or more enterprise client computing devices are connected.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20170053329 A1) in view of Tidwell et al. (US 7225139 B1).
Claim 2, Bowers discloses the method of claim 1. Bower fails to explicitly teach
wherein the subsequent input comprises data field information requesting approval of closure of an issue.
However, Tidwell is directed to a trouble ticket tracking system and method including a server in communication with an electronic network and a database for storing trouble tickets in communication with the server, which specifically teaches
wherein the subsequent input comprises data field information requesting approval of closure of an issue (Col. 3 Ln. 5-10: “(ii) makes available to a system administrator and/or responsible person a listing of the identified duplicates and (iii) permits deletion from the database of one or more duplicate tickets or flags the duplicate(s) so that it is no longer considered “open” and will be formally closed when the issue is resolved.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method for managing vendors issues of Bower to include the feature of requesting approval of closure of an issue as taught in Tidwell for the motivation providing a more robust and effective issue management systems and methods to allocate the issues to transmit or allocate the issue ticket to appropriate service personnel who are most qualified to resolve the issue quickly and correctly (Col. 1 Ln. 16-67). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20170053329 A1) in view of Bowers (US 20180129989 A1), hereinafter “Bowers 989.”
Claim 6, Bowers discloses the method of claim 1. Bowers discloses the accessing of an issue form (Para. [0008], [0012], [0025], [00261], and [0263]) Bower does not expressly teach (italic emphasis included)
wherein the first input comprises instructions to access an issue form via a residual risk module.
However, Bowers 989 is in the same field of systems and methods for managing client/vendor relationships, which specifically teaches
wherein the first input comprises instructions to access an issue form via a residual risk module (Para. [0258], “Following response to the questionnaire by the one or more contributors, a two-part risk assessment is carried out which evaluates inherent risk as well as residual risk. Finally, a final risk score is calculated (step 1710) based on the determined inherent risk and residual risk, as well as on the rules specified in the template.” Para. [0265]: “the template management workspace comprises a Risk Level interface 2202 which allows the user to precisely specify the number and terminology used to refer to Risk Levels (e.g., from three to five levels) in a Risk Assessment. In certain embodiments, the template management workspace comprises configurable flags which control behavior of the Risk Assessment module. For example, a template management workspace may include a Residual Risk flag 2206 which, when turned “off”, will hide by default the residual risk module for Risk Assessments created using the given template.” Furthermore, examples provided in para. [0293]: “in FIG. 48, only one question has been answered as Moderate-High, so the overall rating (e.g., in header 4802) is Moderate-High. Incremental changes may be saved, which allows the questionnaire to remain in progress; for those templates that were set up to include residual risk, a “proceed to residual risk” button 4806 allows the user to toggle this portion of the questionnaire.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method of managing vendors issues of Bower to include the feature of access an issue form via a residual risk module as taught in Bower 989, for the motivation providing a more robust system and method for associating risk assessment with questionnaire or issue. Further, the claimed invention is merely a combination of old elements in a similar managing vendor relations field of endeavor. In such combination each element merely would have performed the same property evaluation related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bowers, the results of the combination were predictable (See MPEP 2143 A).


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
F. Xiao et al., "Design and Analysis of a Strengthen Internal Control Scheme for Smart Trust Financial Service," in IEEE Access, vol. 7, pp. 163202-163218, 2019, doi: 10.1109/ACCESS.2019.2945056.
Singh et al. (US 20160381227 A1) is directed to for allowing a customer to request a service and to very quickly be put in touch with a local service provider who can perform the requested service. The customer need not know the identity of the vendor beforehand, and the vendor may not know the identity of the customer before agreeing to discuss the service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.